—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered May 22, 1996, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain comments made by the prosecutor constituted reversible error is unpreserved for appellate review. The defense counsel either failed to make specific and timely objections (see CPL 470.05 [2]; People v Woods, 296 AD2d 430, lv denied 98 NY2d 715; People v Hilliard, 279 AD2d 590), or in those instances where the trial court sustained the defense counsel’s objections, counsel made no further requests for curative jury instructions nor moved for a mistrial (see People v Medina, 53 NY2d 951; People v Woods, supra; People v Hernandez, 258 AD2d 666; People v Stevens, 218 AD2d 678). In any event, the majority of the prosecutor’s comments were within the bounds of permissible rhetorical comment (see e.g. People v Galloway, 54 NY2d 396), or were a fair response to the statements contained in the defense counsel’s summation (see People v Halm, 81 NY2d 819; People v Pope, 253 AD2d 443; People v Davis, 223 AD2d 652; People v Elliot, 216 AD2d 576). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.